Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
It is noted that on 6/3/22 the examiner offered 6,7 and 28,29 incorporated into claims 1,21 and 27 if it were to contain the same elements as claims 1, 21. (claim 27 being broader). However, the attorney Devin Miller has indicated that an office action would be preferred. The claims 28,29 were offered in view of 101 and claims 6,7 offered in view of the art plus a terminal disclaimer to the parent application. Some other corrections were noted and are noted in the rejection, for example claim numbering dependency issues which require correction. It is noted that after Final rejection, the examiner does not have time to consider the full scope of this offering, it would require significant search and/or consideration in excess of that allocated. The attorney was provided a reasonable opportunity (s) to accept the offering prior to final. 

Claim interpretation
Claim 1- “potential policy holder”, “potential insurer” etc.  – very generally any person, insurer etc. because potential is a state of mind for a person.
    Claim 2 – “or” is a choice, only one side of the “or is required”
    Claim 3 – Information to construct a replica are plans and this information could be a lot of things
    Element that goes into construction of the to-be built structure- almost anything is an element.
   					
Claim Objections
Claim 4- “user device stored ona sever” appears to be a typo. “ona” – to be interpreted as “on a “
Claim 23 is followed by canceled claim “23” It’s not clear how claim 23 is canceled and present at the same time?

Claim 28 depends on claim 28. Is claim 28 supposed to depend on claim 27?

Claim 30 depends on claim 30” Claim 30 used to depend on claim 29, a claim cannot depend on itself.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-7 and 21-23,25-32 are rejected under 35 USC 101


Claims 1-7 and 21-23,25-32 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without significantly more.  Claims 1 and claims 21 are system claims which are generally statutory classes.  Claims 1, 21, 27 are directed to “a system”. Claims 1, 21, 27 are directed to the abstract idea of “insurance policy database”. Insurance is considered to be grouped under organizing human activity and is a fundamental economic practice”. The technical elements of the claims include “a server” that stores information. By amendment “user device” has replaced “client”. However, the claims recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “server,” and now “user device(s)” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of using rules to manage an insurance policy.   
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of storing data related to insurance policies using a server. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claims 1,21 and respective dependent claims (2-7 and 22-23,25-26,30-32) are not patent eligible. Claim 27 is a broader version of claims 1, 21 with some dependent features as well. Applicant attorney has indicated that claim 27 contains only elements found in claims 1, 21 or the dependent claims.  The Claims are likewise rejected under similar reasons for 35 USC 101.
The elements of 28-29 related to QR code would be more compelling from a technology point of view if further expounded upon and inserted into claims 1, 21, (27 when made of similar scope to claims 1,21) with the addition of further technical details in regards to 35 USC 101. 
Applicant should consider claims 28,29 as offered and adding computing technologies and actual steps that are computer specific to the claims. For example the internet, the display of custom graphics, etc. The steps as generally construed are storing data in a database for future use. It is noted that claims 28,29 have been offered to applicant already.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 21-22,25,26,27,31,32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Devereaux 10,163162 in view of US Patent Publication 2006/0085322 to Crookshanks and US Patent Publication to Swahn 20090177500


As per claim 1 Devereaux discloses;
 A system, comprising: the data of a potential policy holder user device, stored on a server communicatively coupled with a potential policy holder of a property insurance policy, 
Devereaux(col. 3, insured may be an applicant for a new policy or an insured that is in force, thus it could be referring to a potential policy holders)
An property insurance policy an insurer user device stored on a server
the data of an insurer user device, stored on a server,
accessible by an insurer 
Devereaux(col. 3, insured may be an applicant for a new policy or an insured that is in force, thus it could be referring to a potential policy holders)
a database storing specbook data, wherein the specbook data comprises:  (data storage, specbook is the name for the data) an element that goes into construction of the structure;
a photo of at least a portion of the structure; or a description of the portion of the structure; 
(Here or provides a choice, how one could have a photo of an unbuilt structure is impossible unless it’s a rendering, an element that goes into construction. The limitation is very general Devereaux teaches photos of existing structures see Crookshanks below for “to be built”),  a server communicatively coupled to the potential policy holder user device’s data stored on a server, the insurer user device’s data stored on a server, and the database, Devereaux (col. 5 server, user devic col. 7 lines 20-30)
Here Devereux does not explicitly disclose what Crookshanks teaches a 
which is a bidding system where contractors can bid for various buildings to be built;
to view the specbook data; Crookshanks(0160 a spec. is provided for bidding on a building to be constructed) is for a to-be-built structure;  Crookshanks (0160 construction bidding for construction to be built) Crookshanks gathers data for bidding related to “to be built buildings” including drawings and renderings for to be built structures(0126)
Here the motivation for the combination is that the construction industry needs to bid and manage complex projects and a database for bidding and cost estimation will make the process more efficient. (0003-4)
Devereaux and Crookshanks do not explicitly disclose the “insurer” element 
wherein the server stores and executes instructions to: receive requests from the plurality of potential insurers via the insurer user device to bid on insuring the to-be-built structure; 
(0006 potential insurers)
plurality of potential insurers (from above see 0006, 0025 of Crookshanks)
transmit the requests to the potential policy holder via the potential policy holder user device; 
receive an approval from the potential policy holder via the potential policy holder user device for a subset of potential insurers 
(0005-6 potential insurers various people bid on policies for the potential policy holder)
transmit the (specbook see Crookshanks) data to the subset of potential insurers via the insurer user device; In regards to bids for insurance Swahn teaches insurance company collaboration;
receive a set of bids to insure the structure from the subset of potential insurers via the insurer user device; transmit the set of bids to the potential policy holder via the potential policy holder user device; receive a selected bid from the potential policy holder via the potential policy holder user device, wherein: the selected bid corresponds to a selected insurance policy; the selected bid is selected by the policy holder from the set of bids; 
Swahn(0006 select insurers)
and the selected bid was proposed by a selected insurer from the subset of potential insurers; and transmit a confirmation of bid selection to the selected insurer via the insurer user device.  
Swahn (0006)The motivation for incorporating Swan’s multi-insurance co-operation software is because insurance is used to hedge loss and in some cases insurances companies collaborate and or compete for insurance projects making the process more efficient(0005-6)

Claim 21 is similar to claim 1 as argued by applicant but does contain second user device for example. 
Claim 27 is a broader version of claims 1, 21 as indicated by applicant attorney and would be rejected for the same reasons as claim 1 plus in some instances elements found in dependent claims.

As per claim 2, Devereux does not explicitly disclose “to be built structure” type details Crookshanks teaches, The system of claim 1, wherein the specbook data or the element that goes into construction of the to-be-built structure comprise: blueprints of the to-be-built structure; material used for the to-be-built structure; fixtures used for the to-be-built structure; or spacing of studs of the to-be-built structure.  Crookshanks (various plans and drawings for bidding to be built construction, 0088, 0037, etc.) The motivation for the combination of Devereux and Crookshanks is because construction in part impacted by the cost of estimation and bidding and resulting contingencies. One of ordinary skill would want multiple bids and careful comparison for to be constructed structure to avoid inefficiency and overpaying. (0003-4)

As per claim 3. Devereux does not explicitly disclose to be built type structures, Crookshanks teaches; The system of claim 1, wherein the specbook data comprises information to construct an exact replica of the to-be-built structure in an event the to-be-built structure is destroyed.  (Information “to” construct is plans ect. Applicant does not claim “an exact replica” Crookshanks 0088 discloses details such as specifications and plans)
The motivation for the combination of Devereux and Crookshanks is because construction in part impacted by the cost of estimation and bidding and resulting contingencies. One of ordinary skill would want multiple bids and careful comparison for a to be constructed structure to avoid inefficiency and overpaying. (0003-4)


As per claim 4, Devereux  and Crookshanks do to teach the elements of home inspection as related to certification; Swahn teaches;
 The system of claim 1, further comprising a home inspector user device stored ona sever communicatively coupled to the server, wherein the server further stores and executes additional instructions to: generate a home inspection certification based on the specbook data; and transmit the home inspection certification to a home inspector via the home inspector user device.  
(home inspection certification….may not be defined However, information for construction inspection 088 of Swahn)
Here the motivation for the combination is because insurance incurs liability to the insurance company and thus a pre-inspection would assist in providing an accurate risk assessment against loss. (0003)


As per claim 5 Devereux and Crookshanks do not disclose the “home inspector” element that Swahn teaches; The system of claim 1, further comprising a home inspector client communicatively coupled to the server, wherein the server further stores and executes additional instructions to receive the specbook data from a home inspector via the home inspector client.  Swahn(this is intended use, “instructions to receive specbook data, however, see 0088 of Swahn) 
Here the motivation for the combination is because insurance incurs liability to the insurance company and thus a pre-inspection would assist in providing an accurate risk assessment against loss. (0003)

As per claim 6, Devereux does not explicitly disclose “to be built structure” type information. Crookshanks teaches; The system of claim 1, wherein the server further stores and executes additional instructions to: receive information about a change or an addition to the to-be-built structure after an effective date of the to-be-built structure is insured by the selected insurer; update the specbook with the information; and determine, prior to damage occurring to the to-be-built structure and after receiving the information, a change in a cost to rebuild the to-be-built structure based on the information.  
Crookshanks (0048-50 bidding system for completion which can also accept changes in the plans) The motivation for the combination of Devereux and Crookshanks is because construction in part impacted by the cost of estimation and bidding and resulting contingencies. One of ordinary skill would want multiple bids and careful comparison for a to be constructed structure to avoid inefficiency and overpaying. (0003-4) 

As per claim 7 Devereaux discloses; The system of claim 6, wherein the server further stores and executes additional instructions to, in response to the change in the cost to rebuild the to-be-built structure, and prior Page 3 of 9to the damage occurring to the to-be-built structure, automatically update the selected insurance policy based on the change in the cost to rebuild the to-be-built structure.  Deveraux(col. 14 lines 1-15 rebuild costs, or is a choice)

As per claim 22 Devereux discloses;
The system of claim 21, the database further storing: cost data associated with rebuilding the property based on current market prices for materials and labor, wherein the cost data is based on the specbook data; or historical data of trends in market prices for the materials and the labor.  Deveraux(col. 14 lines 1-15 rebuild costs, or is a choice)


As per claim 23 Devereux discloses; The system of claim 22, wherein the server further stores and executes additional instructions to transmit, with the specbook data, the cost data or the historical data to the potential insurer via the insurer user device.   Deveraux(col. 14 lines 1-15 rebuild costs, or is a choice) 

As per claim 31 Devereaux discloses; The system of claim 21, wherein the server further stores and executes additional instructions to: receive a price of a raw material associated with the specbook data; compare the price to a valuation threshold for the raw material; and generate an alert in response to the price meeting or exceeding the valuation threshold.  
Devereaux(Col. 11, lines 55-end estimate for repair or costs)

As per claim 32, Devereaux discloses The system of claim 23, wherein the server further stores and executes a second set of additional instructions to: 
receive an updated premium from the selected insurer in response to the alert; and transmit the updated premium to the policy holder via the insuree client.  
Devereau (col. 14 the policies are updated based on changes)

As per claim 25, Devereaux discloses;
the system of claim 21, wherein the information about the property comprises: a deed for the property; or a picture of at least a portion of the property.   (“or” a picture, col. 9 lines 1-20 discloses a picture)

As per claim 26 Devereau discloses; The system of claim 21, wherein the server further stores and executes additional instructions to: receive, from the policy holder via the insuree client, an addition to the specbook data after the insurance policy is issued; Col. 11 Devereux lines 15-25 the concept of gathering data regarding an addition to the property)
transmit, to the insurer via the insurer user device client, the addition to the specbook data; receive, from the insurer via the insurer user device client, an updated insurance policy, wherein the updated insurance policy includes updated terms or an updated premium; and transmitting, to the policy holder via the insurer user device, the updated insurance policy (Devereux col. 11 discloses renovating a room or changing contents and using the data to update the policy) 


Claim 30 is rejected for similar reasons as claims 1, and 21.  But includes conflicting communications between the policy holder and the insurer. However, see Crookshanks 0004 and 0008 for “dispute”, now conflicting communications. The motivation would be similar to that provided for claims 1, 21. 

Claims 28-29 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Devereaux 10,163162 in view of US Patent Publication 2006/0085322 to Crookshanks and US Patent Publication to Swahn 20090177500 and US Patent Publication 20120143630 to Hertenstein

Claims 28 and 29 are directed to QR codes. Deveraux, Crookshanks and Swahn do not disclose QR code. However, Hertenstein teaches QR codes (0021).
The motivation for the combination is because QR codes help to prevent missing information from being forgotten(0002-3)

						
Response to Arguments
Applicant filed an amendment on 5/17/22. Claims 1-7, and 21-26, 27-30 were pending and  
Rejected. By amendment, claims 1, 4, 5, 21, 23, 26, 27, 28,29,30 are amended and claims 31-32 are new. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection.

OBJECTION TO THE CLAIMS: Moot but replaced by new concerns introduced by amendment, see above.


CLAIM REJECTIONS UNDER §101: 
Claims 1-7 and 21-30 were rejected under §101 as being directed to non-statutory subject matter. In particular, the Office Action states that the claims are directed to an abstract idea. Applicant respectfully submits that these claims are directed to statutory subject matter, despite the Office Action's assertion, because these claims recite a process, which places them squarely within the categories defined by § 101. Furthermore, the subject matter is not directed to a judicial exception. Additionally, even if, arguendo, the claims were directed to an abstract idea, the subject matter of the claims constitutes a practical application that is inventive. Here, the Office Action has failed to consider all of the language of the claims and has improperly summarized or characterized the claim language. In particular, Applicant asserts that the claims recite a combination of additional elements that include "receive an approval from the potential policy holder via the potential policy holder client user device for a subset of potential insurers to view the specbook data;" "transmit the specbook data to the subset of potential insurers via the insurer client;" "receive a set of bids to insure the to-be-built structure from the subset of potential insurers via the insurer client user device;" "transmit the set of bids to the potential policy holder via the potential policy holder client user device;" "receive a selected bid from the potential policy holder via the potential policy holder client user device,". Thus, the claims are eligible because they are not directed to a judicial exception. This conclusion is further supported by Example 42 of the 2019 PEG in which it was shown that the practical application of updating medical records to a standardized format for ease of use across multiple users was a patent eligible as a practical implementation and improvement over of 16 
prior art systems. The instant claims recite improvements over prior art systems: interconnecting policy holders to insurers, transmitting data from potential insurers to client users, and facilitating the process whereby insurers bid for potential policy holder client users. Additionally, the applicant amended the claims that limit the system to the data of a policy holder connected to the data of an insurer user device - both as stored on a server. By so limiting the system, the applicant limits the user's interactions to their data as stored on a server. As amended, the claims focus more on the technology driving the system than its underlying design. Accordingly, Applicant respectfully requests that the rejection of claims 1-20 under § 101 be withdrawn. 

Here applicant was offered claims 28,29 which are directed to QR codes to overcome 35 USC 101 and potentially be allowable with further changes. The example 42 is for placing records in a standardized format. 



However, it’s not clear that applicant is standardizing format from the claims. “standardizing” and “format” are not claimed but, if applicant were to claim a standardizing process then applicant might be persuasive. QR codes might allow such a technical / practical application argument to be successful. Claims 31,32 generate an alert which might have some technical implications but, the “alert” is not transmitted, rather results in transmitting an updated “Premium”  

CLAIM REJECTIONS UNDER §103: 
Claims 1-7 and 21-26,27 were rejected under § 103, as being unpatentable over US Patent to Devereaux 10,163162 in view of US Patent Publication 2006/0085322 to Crookshanks and US Patent Publication to Swahn 2009/0177500. Applicant respectfully traverses. 

CLAIMS 1-7 (redacted copy of claim)

In general, Devereaux teaches computer image analysis for purposes of property value assessment. (column 1, line 55). Specifically, Devereaux teaches "A system, comprising a potential policy holder client accessible by a potential policy holder of a property insurance policy" (colum3) but does not generally teach "a server communicatively coupled to the potential policy holder client user device, the insurer client user device, and the database, wherein the server stores and executes instructions to: receive requests from the plurality of potential insurers via the insurer client user device to bid on insuring the to-be-built structure;". 

Moreover, Deveraux only teaches a system integrating data from camera sensors and associated software. Those systems automatically assess the value of properties without need for external communication. Deveraux fails to teach necessary elements, such as a "server communicatively coupled to the potential policy holder client user device and the insurer client user device". 

In general, Crooksanks teaches "computer-assisted construction bidding and contract administration" (0002) Specifically, Crookshanks teaches the gathering of data for bidding related to "to be built buildings" including drawings and renderings for to be built structure."Page 12 of 16 
(0126). Crookshank's publication, however, does not teach "the data of a potential policy holder client user device accessible by a communicatively coupled with a potential policy holder of a property insurance policy, wherein the property insurance policy is for a to-be-built structure." Whereas Crookshanks teaches a system to facilitate contractors and subcontractors bidding on jobs based upon design specification and construction plans, it does not take user device data to pair insurers to the policy holders in a transparent manner. Thus, Crookshanks fails to teach or describe all the features of claim 1. 

In general, Swahn teaches the inclusion of insurers in automated systems (005-006) including the transmission of risk codes between insurers to efficiently pool risk associated with the market. Swahn's publication, however, does not teach "a server communicatively coupled to the potential policy holder client user, the insurer client user, and the database, wherein the server stores and executes instructions to: receive requests from the plurality of potential insurers via the insurer client user to bid on insuring the to-be-built structure;" Instead, Swahn teaches a multifactorial risk score that integrates together the risk factors across entire categories of risk to property. It is unable to teach, as is recited in Claim 1, the type of transparent and efficient market generated by the communicative coupling of insurers and potential insurers' data. Thus, Swahn fails to teach or describe all the features of claim 1. Applicant submits that claim 1 is allowable over Devereaux, Crookshanks Swahn and for at least the reasons stated above. Accordingly, Applicant respectfully requests that the rejection be withdrawn. 


Applicant is correct that none of the references teaches the totality of the argued portion;
"a server communicatively coupled to the potential policy holder client user device, the insurer client user device, and the database, wherein the server stores and executes instructions to: receive requests from the plurality of potential insurers via the insurer client user device to bid on insuring the to-be-built structure;". 


However, the examiner asserted Deveraux, Crookshanks and Swahn in combination under 35 USC 103(a). For example Deveraux teaches generally insurance pricing based on risks and specifics of a home. Crookshanks teaches the “to be built structure” and the costs involved. Swahn teaches loss assessment. The combination of 3 references is asserted so, applicant may be arguing the combination of references which is generally not persuasive.
  
It is noted that claims 1,21 were offered to applicant if combined with the QR codes of claims 28, 29 plus claim 7 and intervening claim 6. Claims 28-29 were for 35 USC 101 and claims 7,6 were to further hone in on the inventive concepts.



DEPENDENT Claims 2-7 
Argued by virtue of dependency

CLAIMS 21-26, 27 

Claim 21, (redacted copy)
 
As discussed above, Devereaux teaches computer image analysis for purposes of property value assessment. As discussed above, Crookshanks teaches the gathering of data for bidding related to buildings based on their architectural plans. As discussed above, Swahn teaches a multifactorial system whereby insurers can gauge risk on a numerical score. Moreover, Swahn teaches a mechanism whereby insurers can spread risk across multiple firms. The combination of Devereaux, Crookshanks, and Swahn fails to teach the communicative coupling of data from insurers and potential insured so as facilitate a transparent and communicative brokerage between insurers and those to be insured. Thus, Applicant submits that claim 21 is allowable over Devereaux, Crookshanks, and Swahn for at least the reasons stated above. Accordingly, Applicant respectfully requests that the rejection be withdrawn. 


Here again the combination is argued though a motivation was provided for combining three relevant references. 

DEPENDENT CLAIMS 

Claims 22-26, 27 by virtue of dependency, it is noted that “22-26” is not accurate as claim 23 (one of) may be canceled and claim 24 is canceled. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Two references have been identified from IP.Com (attached) 
Construction Risk Control 	2009 (previously attached)
Analysis of Engineering Costs	1957 (previously attached)
	Learning and Trust in Auction Markets (Year: 2017)
	Improving the Efficiency of Blockchain Applications with Smart Contract based Cyber-insurance (Year: 2020)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698